DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-18 are pending in this application.
Claims 1, 10 are amended.
Claim 2 is cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2022 has been entered.
Allowable Subject Matter
Claims 1, 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record in combination does not disclose the limitation: A holding apparatus, which is configured for electrostatic holding of a component, comprising: a plate-shaped base body with a plurality of projecting burls, front surfaces of which span a burl support plane for the component, and an electrode device, which is arranged in layered form in spacings between the burls and has a plastic insulating layer, which is connected with the base body, an electrode layer and a dielectric layer, wherein the electrode wherein the dielectric layer is formed of a shape-retentive and self-supporting dielectric disc, a predetermined gap spacing is set between the burl support plane and a top side of the dielectric layer, and the dielectric layer comprises an inorganic dielectric and is embedded at least in part into the insulating layer. Claim 3-9 are allowed based on their dependency on claim 1.
Regarding claim 10, the prior art of record in combination does not disclose the limitation: A method for the production of a holding apparatus, which is configured for electrostatic holding of a component, comprising the steps: provision of a plate-shaped base body with a plurality of projecting burls, front surfaces of which span a burl support plane for the component, and production of an electrode device in spacings between the burls, wherein a plastic insulating layer, which is connected with the base body, an electrode layer and a dielectric layer is formed, wherein the electrode layer is arranged between the insulating layer and the dielectric layer, wherein a predetermined gap spacing is set between the burl support plane and a top side of the dielectric layer, wherein the production of the electrode device comprises the steps of: provision of a shape-retentive and self-supporting dielectric disc from an inorganic dielectric, wherein the dielectric disc has recesses, which are arranged to receive the burls, and on one side the electrode layer, Page 3 of 7Application No. 16/504,227Amendment With RCE Dated 2/19/2022Reply to Final Rejection of 9/22/2021coating at least one of the base body with the burls and the side of the dielectric disc provided with the electrode layer with a flowable, curable plastic, placing of the dielectric disc onto the base body, wherein the burls protrude into the recesses of the dielectric disc, the side of the dielectric disc provided with the electrode layer is aligned relative to the burl support plane and the dielectric disc is embedded at least in part into the plastic, and formation of the plastic insulating layer through a curing of the plastic. Claim 11-18 are allowed based on their dependency on claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644. The examiner can normally be reached M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 




/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        




	/THIENVU V TRAN/                                                                Supervisory Patent Examiner, Art Unit 2839